Citation Nr: 1413339	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  09-21 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1. Entitlement to service connection for a left knee disability, to include as secondary to service-connected varicose veins. 

2. Entitlement to service connection for a left ankle disability, to include as secondary to service-connected varicose veins. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to January 1957 and from January 1958 to January 1961. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  

A review of the Virtual VA paperless claims file associated with the Veteran's appeal revealed a February 2014 appellate brief but no additional, pertinent VA treatment records.    

The Veteran provided testimony at a hearing before the undersigned Acting Veterans Law Judge in August 2011.  A transcript of this hearing has been associated with the claims folder.  

This case was previously before the Board in February 2012, at which time the issues of entitlement to service connection for a left knee condition and a left ankle condition were remanded for appropriate VA examinations.  An adequate VA examination as to the left knee disorder was obtained and the Board can proceed with adjudication of this claim.  Stegall v. West, 11 Vet. App. 268 (1998).   

As addressed in the REMAND portion of the decision below, the VA examination obtained regarding the Veteran's left ankle condition was inadequate, and, thus, the claim of entitlement to service connection for a left ankle disability must be remanded again pursuant to Stegall.  Accordingly, the claim is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's left knee disorder is not related to an injury or disease occurred in service or to his service-connected left leg varicose vein condition. 


CONCLUSION OF LAW

A left knee disorder was not incurred in service, nor was it proximately caused or aggravated by his service-connected left leg varicose vein condition.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied under the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  The United States Court of Appeals for Veterans Claims (Court) has indicated that VCAA notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA must provide a claimant VCAA notice before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Dingess/Hartman, supra; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the instant case, notice fully compliant with the VCAA was provided to the Veteran in June 2009 and February 2010 notice letters that informed him of the elements required to establish entitlement to service connection, both on a direct and secondary basis.    

VA also has a duty to assist the Veteran in the development of the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2013).  The claims file contains an indication that part of the Veteran's service treatment records (STRs) may have been destroyed in a fire at the National Personnel Records Center (NPRC).  In cases where the Veteran's service records are unavailable, a heightened duty exists to assist the Veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In this case, the Veteran was informed of the unavailability of a portion of his STRs and efforts were made to locate additional STRs.  Moreover, STRs for the pertinent period of the Veteran's service are currently associated with the claims file.  Further efforts to obtain STRs would be futile.     

The Veteran's VA treatment records, dated through March 2011, have been associated with the claims file and the Veteran has indicated that he does not obtain private treatment for the conditions on appeal.

There is an indication that the Veteran received disability benefits from the Social Security Administration (SSA). Where there is actual notice to VA that the appellant is receiving disability benefits from the SSA, VA generally has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996).  However, under 42 U.S. C. § 402, SSA disability award automatically converts to "old age" pension when the beneficiary turns 65, and SSA's document retention schedule requires the destruction of disability records when the beneficiary turns 72.  As the present appellant is older than 72, remand for such records is not required.  

The Veteran was afforded two VA examinations in association with his service connection claim for a left knee disability in March 2010 and March 2012.  The Board finds that the March 2010 examination report and the March 2012 examination report, when read together, are adequate.  The March 2010 and March 2012 examiners conducted an in-person interview and examination, indicated knowledge of the Veteran's relevant medical history and review of the claims file, and provided a rationale to support the medical conclusions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012).          
      
The Veteran was also afforded a hearing before the undersigned Acting Veterans Law Judge (VLJ) in which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

During the hearing, the Acting VLJ identified the issue to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria for service connection for a left knee disorder.  The Veteran volunteered his history of symptoms and treatment.  In addition, the Acting VLJ, through specific pertinent questioning, sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim of service connection, including service connection based on a secondary theory, and the Veteran provided testimony relevant to that element.  As such, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

The Board also finds that there was substantial compliance with the February 2012 Board remand directives as to the Veteran's claim for service connection for a left knee disorder.  The Board remanded the claim for an examination to determine if the Veteran's left knee disorder was proximately caused by, or aggravated by, the Veteran's service-connected varicose veins condition.  The March 2012 VA examination adequately addressed this issue.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Board finds that all relevant facts have been properly developed, all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims. 

Service Connection Claim

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Furthermore, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  To establish service connection on a secondary basis, three elements must be met: (1) current disability; (2) service-connected disability; and (3) nexus between current disability and service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   Here, arthritis has been demonstrated in the left knee, and therefore, continuity of symptomatology must be considered. 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2013); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000). 

The Veteran contends a left knee disorder was incurred in service, or in the alternative, he contends that his left knee disorder was caused or aggravated by his service-connected varicose vein condition of the left leg.  The Veteran asserts that during service, his left knee would bend in the "opposite" direction and that he injured his left knee from jumping out of a helicopter.  Also during service, the Veteran had surgery performed for varicose veins of the left leg and he states that he was forced to participate in a long distance march soon after the varicose vein surgery.  He contends that a left knee disorder is related to service or his service-connected varicose vein surgery as he has experienced pain and discomfort of the left knee continuously since service.  See June 2009 claim, January 2010 claim, March 2011 RO hearing transcript, August 2011 Board hearing transcript.  

Initially, the Board notes that the evidence of record demonstrates that the Veteran has a current diagnosis of left knee degenerative arthritis and lateral meniscal tear.  As such, the first element of service connection is satisfied.  
The Veteran's service treatment records reveal operations for varicose veins of the left leg but include no complaint of or treatment for a left knee injury or left knee abnormal extension.  The January 1958 Report of Medical History noted no history of swollen or painful joints and no history of any prior operations.  A left knee scar was noted on the Veteran's reenlistment examination in January 1958.  In August 1959 and December 1960, the Veteran had operations performed on the varicose veins of his left leg below the knee.  Treatment records indicate complaints of left leg pain after the operations that interfered with performing his military duties and he was instructed to refrain from marching and hiking.  The Veteran's January 1961 separation examination did not indicate problems associated with the left leg.

VA treatment records, dated 1982 through 2011, are associated with the claims file.  In 1982, the Veteran reported pain in his leg for approximately seven years and also stated that he had leg pain since the surgery in service.  See VA treatment records, dated March 1982 - July 1982.  Treatment records from September 1982 noted mild recurvatum of the left knee joint.  The Veteran further stated that he had pain in his left knee on extension and while walking and standing.  See October 1983 treatment record.  In January 1984, the Veteran had full range of motion of the left lower extremity without specific pain and x-rays of the left knee were unremarkable.  VA treatment records from 1986 noted an injury that occurred when the Veteran was at work and records from 1987 noted a "small questionable mass" behind the left knee.

An April 1983 treatment record noted left knee pain with an unknown etiology and the physician stated that he did not feel that the pain was related to the Veteran's previous surgery.  During a VA examination in April 1999 for the Veteran's varicose veins, the examiner stated that he believed the pain in the left lower extremity was related to the Veteran's prior surgery of the varicose veins.  VA treatment records further indicated that discomfort and slight swelling of the left leg appeared consistent with the previous varicose vein surgery.  See July 2002, March 2007, and August 2010 VA treatment records.  

Minor degenerative changes of the left knee were noted in October 2001 and treatment records from September 2008 indicated that the left knee appeared to be generally age appropriate.  May 2009 treatment records noted degenerative joint disease of the left knee and large varicosities.   

The Veteran was afforded two VA examinations specifically in connection with this claim.  The March 2010 VA examiner noted degenerative joint disease with evidence of "old injury of tear to the lateral meniscus."  Based upon the Veteran's statements, history of post-service left leg injury, examination of the Veteran, and review of the claims file, the March 2010 VA examiner opined that the Veteran's left knee degenerative joint disease and lateral meniscus tear were not related to service.  

During the March 2012 VA examination, the Veteran stated that he had a left leg injury at work in the 1980s.  Upon review of the claims file, the Veteran's lay statements, and an examination of the Veteran, the March 2012 VA examiner opined that the Veteran's left knee disorder was not proximately caused or aggravated by the Veteran's left leg varicose veins.  The examiner noted that the Veteran's left knee revealed no instability and that his ligaments were intact.  The examiner further stated that the Veteran's degenerative joint disease was mild, which was consistent with being age appropriate. 

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a left knee disorder on both a direct and secondary basis.  

Initially, the Board notes that the Veteran's medical evidence of record does indicate a relationship between pain, swelling, and discomfort of the left leg and the Veteran's varicose veins.  However, as noted above, the Veteran is currently service-connected for his varicose veins condition and thus the pain, swelling, and discomfort of his left leg has been considered in the rating criteria applicable to varicose veins.  

The medical evidence of record does not establish a relationship between the Veteran's current disorder and active service, nor can such a relationship be presumed.  Here, the service treatment records are silent for a left knee injury in service.  Service connection cannot be granted on a presumptive basis as there is no evidence of arthritis within a year of service.  38 C.F.R. § 3.307 (2013).  In fact, following the Veteran's discharge from service in 1961, the first documented evidence referring to complaints of the left knee was in 1982, nearly twenty years after the Veteran's separation from service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  Furthermore, the March 2010 examiner opined that the Veteran's current left knee disorders were not related to service.  The Board finds this opinion to be highly probative as the examiner based his opinion on review of the claims file and knowledge of the pertinent medical history, as well as an in-person interview and examination of the Veteran.  Nieves-Rodriguez, 22 Vet. App. at 295.    

Additionally, the medical evidence of record does not establish a relationship between the Veteran's currently diagnosed disorder of the left knee and his service-connected varicose veins.  The Board finds the March 2012 VA examiner's opinion that the Veteran's degenerative joint disease is age appropriate and that the left knee disorders were not proximately caused or aggravated by the Veteran's left leg varicose veins to be highly probative as the examiner based his opinion on review of the claims file and knowledge of the pertinent medical history, as well as an in-person interview and examination of the Veteran.  Id. 

The Board acknowledges the Veteran's contentions that he has had pain in the left knee since service, either as a result of an in-service left knee injury or as a result of his varicose vein operation.  Although the Veteran is competent to describe his symptoms, such contentions are not probative as the etiology of symptoms is a complex medical question for which the Veteran is not competent to discuss.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The March 2010 and March 2012 VA examination reports are the only probative nexus opinions of record regarding the Veteran's left knee disorder.  As noted above, the first documented medical evidence of left knee complaint after service is 1982, nearly twenty years post service.  Accordingly, the preponderance of the evidence is against a finding of continuity of symptomatology.  Walker, 708 F.3d at 1331. 

For all the foregoing reasons, the Board finds that the claim for service connection for a left knee disorder, to include as secondary to service-connected varicose veins of the left leg, is not warranted.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §  3.102 (2013); Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990). 
 

ORDER

Entitlement to a left knee disorder, to include as secondary to service-connected varicose veins, is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for a left ankle disorder.  

In February 2012, the Board remanded the issue of entitlement to service connection for a left ankle disability, to include as secondary to service-connected varicose veins, for a VA examination to identify any disability of the left ankle found to be present and to provide an opinion as to the etiology of any such disability.  A VA examination was provided in March 2012 and the examiner noted that there was no "apparent direct left ankle injury or disability."  However, images taken of the Veteran's left ankle during the examination revealed degenerative changes of the tibiotalar joint.  The examiner did not explain why such degenerative changes did not constitute a disability and did not provide an opinion as to whether the Veteran's degenerative changes were secondary to his service-connected varicose veins.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Nieves-Rodriguez v. Peake, 22 Vet. App. at 295.  Furthermore, an October 1984 VA treatment record noted traumatic arthritis of the left ankle and the March 2010 VA examination report also noted left ankle spurs.  As such, a new examination is warranted to determine whether the Veteran has a left ankle disability and if so, whether the disability was proximately caused or aggravated by the Veteran's varicose veins.  Stegall, 11 Vet. App. at 271.   

The record also reflects that the Veteran receives continuing VA treatment.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  Although the Veteran has not indicated that he receives private treatment for his left ankle condition, the RO/AMC must provide the Veteran with the opportunity to release any pertinent private records.          

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Obtain the Veteran's outstanding records of VA treatment dated since May 2011.  If no additional records are available, include documentation of the unavailability in the claims file and/or Virtual VA and/or VBMS.

2. Afford the Veteran an opportunity to submit any other information that is not evidenced by the current record.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file.  Such records should be appropriately sought. 

3. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any currently present left ankle disorder.  The claims folder should be made available to and reviewed by the examiner, and any necessary studies should be performed.  

Based on examination of the Veteran and review of the claims file, the examiner should address the Veteran's relevant medical history regarding his left ankle, to specifically include but not limited to, degenerative changes of the tibiotalar joint found during the March 2012 VA examination, and provide an opinion as to whether the Veteran has a current left ankle disability. 

If a left ankle disability is found to be present, the examiner shall provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that such disorder was proximately caused by the Veteran's left leg varicose veins, or, alternatively, was aggravated (permanently increased in severity beyond the normal progress of the disease) due to the varicose veins.    
  
4. Then readjudicate the claim.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


